Filed 4/15/21 P. v. Thomas CA3

                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


    THE PEOPLE,                                                                                C091269

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE015675)

           v.

    ALONZO THOMAS,

                    Defendant and Appellant.



         Appointed counsel for defendant Alonzo Thomas has filed an opening brief setting
forth the facts of the case and asking this court to review the record to determine whether
there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436
(Wende).) After reviewing the entire record, we affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
         A 2019 amended information alleged defendant committed assault with a deadly
weapon (Pen. Code, § 245, subd. (a)(1)—count one)1 and assault by means of force likely



1        Undesignated statutory references are to the Penal Code.

                                                             1
to produce great bodily injury (§ 245, subd. (a)(4)—count two). The amended
information also alleged that defendant had two prior strike convictions, making him
eligible for a potential life sentence. (§§ 667, subd. (e), 1170.12, subd. (c).)
       In June 2019, and pursuant to a negotiated disposition, defendant pleaded guilty to
count one, admitted one prior strike conviction, and agreed to waive all sentencing credits
he earned up to that point. The trial court confirmed that defendant understood the plea
proceedings, despite being on medication, that defendant understood he was giving up
numerous rights in connection with the plea, and that he was pleading to a “strike offense
under the Three Strikes Law.” The trial court confirmed with defendant that he was
entering his plea freely and voluntarily.
       At the beginning of a December 2019 sentencing hearing, the trial court denied
defendant’s request to discharge counsel and appoint new counsel pursuant to People v.
Marsden (1970) 2 Cal.3d 118 (Marsden), ruling counsel had properly represented
defendant.
       After the trial court denied the Marsden motion, defendant moved to withdraw his
plea so that he could take his case to trial. The trial court denied that motion, ruling there
was “not a legal basis” for the motion, as the plea transcript reflected that the terms and
consequences of the plea were “explained to [defendant] on multiple occasions” and he
was “given a lot of time” to consider his plea.
       After defendant asked the trial court to “declare[]” him “indigent,” and consistent
with the negotiated disposition, the trial court imposed a sentence of four years in state
prison (the lower term of two years on count one, doubled for the prior strike). The trial
court calculated 377 days of credit, and—after declaring defendant indigent—imposed
“[o]nly mandatory minimum fines and fees,” striking any discretionary costs, resulting in
imposition of mandatory minimum costs of $300 (§ 1202.4), $40 (§ 1465.8), and $30
(Gov. Code, § 70373). The trial court also imposed but suspended a probation revocation
restitution fine of $300. (§ 1202.45.)

                                              2
       On the prosecution’s motion, the trial court struck all remaining allegations in the
amended information.
       Defendant obtained a certificate of probable cause from the trial court, and timely
appealed.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised of his right to file a supplemental brief within 30 days of
the date of filing of the opening brief. More than 30 days have elapsed, and defendant
has not filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no arguable error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                       /s/
                                                   BLEASE, Acting P. J.



We concur:



    /s/
ROBIE, J.



    /s/
KRAUSE, J.


                                              3